Opinion by
Judge Hines :
As to the first assignment of error, there is no jurisdiction in this court to reverse a judgment granting a divorce. As to the second, third and fourth assignments of error, it is sufficient to say that the allowance of $500 as alimony is not disproportioned to appellant’s estate, and is justified by the same proof in the case that authorized the decree, appellee not being in fault. The allowance to the attorneys of $75 is justified by the evidence, and is authorized by the law, and the costs follow as an incident to the decree in favor of appellee.
The fifth, sixth and seventh assignments of error present no question that is not settled by the evidence against appellant.
Judgment affirmed.